 NEW JERSEY NATURAL GAS COMPANY251in the Union,the Respondent has engaged in and is engaging in unfair laborpracticeswithinthe meaning of Section 8 (a) (3) ofthe Act.3.By interferingwith,restraining,and coercingits employeesin the exerciseof rights guaranteedin Section7 of the Act, theRespondent has engaged inand is engagingin unfair labor practices withinthe meaning of Section 8 (a)(1) of the Act.4.The aforesaid unfairlabor practicesare unfairlaborpractices affectingcommercewithin themeaning ofSection 2 (6) and(7) of the Act.[Recommendations omitted from publication in this volume.]NEW JERSEYNATURAL GAS COMPANYandINTERNATIONALBROTHER-HOOD OF ELECTRICAL WORKERS,AFL, PETITIONER.Case No. 4-RC-1612.November 6, 1952Decision and Direction of ElectionsUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Eugene M. Levine, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.:,Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.On June 3, 1952,2 the Employer acquired the gas properties of theNew Jersey Central Power and Light Company.Until shortly be-fore that date the Employer was known as the County Gas Company,and under that name has bargained with the Intervenor, Utility Co-Workers Association, on the basis of 2 units certified by the Board in'In its brief the Employer objected that the hearing officer had not permitted it tointroduce evidence tending to prove that supervisors had been active "in creating peti-tioner's local union."In denying the Employer's request to cross-examineunion witnesseson this subject, the hearing officer ruled that the Employer should make thewitness itsown.He then suggested that the matter be taken up by brief.Although reiterating thisoccurrence at the hearing and requesting a dismissal of the petition or a furtherhearingon this ground, the Employer has made no attempt in its brief to elaborate on its barecontention at the hearing.At no time has it indicated that it had affirmativeevidence tooffer on this subject.Consequently we deny its motion.2 The actual contract of purchase was made December 3, 1951.101 NLRB No. 61. 252DECISIONS OF NATIONAL LABORRELATIONS BOARD1944 and 1946 respectively : A unit of manual or operating employees,consisting of 47 employees, and a unit of "commercial and sales de-partments" employees, 28 in number.The most recent contracts forthese units were executed in January 1952 for terms of 1 year andtook cognizance of the proposed merger by including clauses con-cerning the seniority rights of New Jersey Central Power and LightCompany employees.As a result of the merger the Employer ac-quired approximately 300 employees from the New Jersey CentralPower and Light Company, a much larger complement of employeesthan it had previously employed.These newly acquired employeeshave been represented by the Petitioner 3Actual integration of the 2operations has occurred, and the new employees have been notified thattheir existing wage scale would be continued and that some "interimpolicies" of the Employer would be conformed to the contractual termsunder which they had been working.In its petition in this proceeding the IBEW requested a unit ofall production, maintenance, and clerical employees, but stated at thehearing that it would represent the employees in separate operatingand clerical units if the Board deemed them appropriate. The Inter-venor urges its January 1952 contracts as a bar. The Employer con-tends that the petition should be dismissed because a decertificationpetition rather than a representation petition should have been filed,and in any event, that "one all inclusive unit" is not appropriate.We view the merger of these two gas utility systems, which resultedin a fivefold expansion of the Employer's original operation, as com-parable to an entirely new operation; consequently the January 1952contracts covering only a fraction of the enlarged employee comple-ment then contemplated are no bar to a present determination ofrepresentatives."In these circumstances decertification of the Inter-venor, as suggested by the Employer, would be a futile thing. Theunit contentions of the parties are discussed below.4.Both the Employer and the Intervenor oppose the single, unitof operating and clerical employees requested by the Petitioner, urging' The bargaining contracts between the Petitioner and the New Jersey Central Powerand Light Company are not in evidence because of the Employer's objection to theirrelevance, nor is there testimony as to the type unit or units they coveredApparentlyall gas operating employees of the New Jersey Central Power and Light Company wereemployed by this Employer.Whether some commercial office employeeswere also takenover Is not clearIn the circumstances of this case we see no merit in the Intervenor's contention thatthe Act does not contemplate a bargaining agent securing its showing of interest beforethe Individuals it seeks to represent have actually become employees of theEmployer.We are administratively satisfied that the Petitioner has madea sufficient showing ofInterest.'SeeGeneral Electric Companni (Medford Plant),85 NLRB150;Goodyear Tire andRubber Company,80 NLRB 1347; see alsoThe Laclede Gas lAght Company,77 NLRB354, where the Board recognized that the merger of two gas utility systemswould be lesseffective If bargaining were continued In separate units following premerger fines. NEW JERSEY NATURAL GAS COMPANY253'the continuance of a separate operating unit and a separate commer-cial office unit. In addition, their position is that general office clericalemployees, if they are to be represented at all, should be in a thirdunit .5The bargaining unit for the so-called manual or operating employ-ees has included employees engaged in production of gas, street de-partment employees maintaining mains and service, customer serviceemployees, fitters, meter shop employees, garage mechanics, dispatch-ers, and distribution watchmen.Service employees of the unit aredispatched for work out of a central operations building and onlyoccasionally pick up a work order at one of the Employer's commercialoffices.This operating group numbered 350 at the time of the hearing.The commercial office unit has included tellers, cashiers, collectors,meter readers, billing clerks, contact clerks, customer accountants, andjanitors.These employees work in the Employer's 17 commercialoffices, which are located in various New Jersey cities. They numbered120 at the time of the hearing.The general office clerical employees work at a separate location, thegeneral office of the Employer at Allenhurst, New Jersey. This groupseems to have numbered 8 or 10 at the time of hearing; its expansionto 30 within 6 to 9 months is contemplated when modified accountingsystems have been installed.These employees maintain payroll rec-ords, general stores records, and company accounts.There is no interchange between commercial office and general officeemployees, although both are ultimately supervised by the comptroller,and little contact between either of them and manual or operatingemployees, whose ultimate supervision is the Employer's operatingmanager.As this record shows no appreciable contact or communityof interest between operating employees and the various clerical em-ployees, no instances of transfers between them, and bargaining forthem has been separate in the past, we are of the opinion that a unitlimited to manual or operating employees of the Employer, fromwhich commercial office and other clerical employees are excluded, isan appropriate unit for collective bargaining purposes .6In its brief the Petitioner states that a clerical unit, if ordered,should be a single unit including employees in the commercial offices,who have been represented by the Intervenor, as well as employees ins The Intervenor does not touch upon this point in its brief.At the end of the hearingit, like Petitioner,said that it would wish to go on the ballot for any unit found appropriate.6 Indianapolis Power & Light Company,76 NLRB 136 ;Kansas City Power & LightCompany,75 NLRB 609;compareEast Ohio GasCo., 94 NLRB 61,where integration andinterchange were present;see alsoAppalachian Electric Cooperative,93 NLRB 1348,where the Board found appropriate separate maintenance and clerical units for an electriccooperative for whose employees there had been no bargaining,stating that it saw nojustification for departing from the Board's customary practice of excluding office clericalemployees from production and maintenance units. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe general office of the Employer.Apparently clerical employees inthe general office have not been represented in the past.The Inter-venor, although it wishes to appear on the ballot should an election insuch a unit be directed, requests no election. Inasmuch as the Peti-tioner has not made an adequate showing of interest among theseemployees, whether separate units of commercial office employees andof general office clerical employees, or a combined unit, should befound appropriate, we shall make no finding concerning the appropri-ate unit or units for clerical employees.Our determination in thismatter is without prejudice to the filing of a separate petition orpetitions for the various clerical employees at such time as the requiredshowing of interest can be made.Street foremen.The Employer would exclude from the operatingunit, as supervisors, the 19 street foremen who ordinarily work withsmall crews of 3 or 4 in installing and maintaining gas mains pursuantto work orders.7Both the Petitioner and the Intervenor contend thatthese foremen work along with the crews, giving only routine direc-tions, hence are properly within the unit.Testimony indicates thatthe foremen do work along with their crews, although the Employerintroduced evidence to the effect that they were instructed to do soonly in case of emergency.The Employer also introduced testimonythat the recommendations of these men as to dismissal, promotion, ordemotion was "considered very seriously by the superiors," and thatthey had authority to recommend hiring.The record contains nospecific examples of such recommendations. In addition it seems clearthat they are purely advisory. In the case of discharge we note that 4additional employees, including the general superintendent of distri-bution, would be consulted before a discharge occurs.On these facts,we conclude that the street foremen are not supervisors within themeaning of the Act."The parties stipulated that junior engineers in the operation de-partment, of whom there are three, are professional employees, andrequested that they be given an opportunity under Section 9 (b) (1)of the Act to vote whether they wish inclusion in a unit with the non-professional employees.9In accordance with the provisions of theAct, we direct separate elections in the following voting groups :(a)All manual or operating employees of the Employer, New Jer-sey Natural Gas Company, Allenhurst, New Jersey, engaged system-wide in the production and distribution of gas, excluding junior7The total labor crew is 93.8SeeAppalachian Electric Cooperative,93 NLRB 1348, holdingline foreman non-supervisory.9 The record contains no evidence concerning other professionalemployees in theoperation department.Thereis no request for aseparateprofessional unit. NEW JERSEY NATURAL GAS COMPANY255engineers in the operation department,the secretaries of the superin-tendents of production and dispatching,distribution, and customerservice,personnel department employees,sales personnel,home eco-nomics personnel,officers and managerial employees(including allclassifications on Employer's Exhibit No. 1), clerical employees,guards, supervisors as defined in the Act, and all other employees.(b)All junior engineers in the operation department of the Em-ployer, New Jersey Natural Gas Company, Allenhurst, New Jersey,excluding supervisors as defined in the Act, and all other employees.The employees in voting group (b) will be asked two questions ontheir ballot: (1) Do you desire the members of voting group (b) tobe included with the members of voting group (a) in a system-wideunit of manual or operating employees of the Employer for the pur-poses of collective bargaining?(2) If so, do you desire to be repre-sented for the purposes of collective bargaining by the IBEW or by theUtility Co-Workers, or by neither? If a majority of the junior engi-neers in voting group (b) vote "Yes" to the first question, indicatingtheir wish to be included in a unit with the nonprofessional employees,they will be so included.Their votes on the second question will thenbe counted together with the votes of the nonprofessional voting group(a) to decide the representative for the system-wide manual or operat-ing unit.Our unit determination is thus based in part upon the results ofthe election among the junior engineers.Should a majority of thelatter vote for exclusion from the operating unit, we find the appro-priate unit within the meaning of Section 9 (b) of the Act to be asset out in voting group(a) above.Should a majority of said juniorengineers vote for inclusion,we find that the following constitute anappropriate unit for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.All manual or operating employees of the Employer, New JerseyNatural Gas Company, Allenhurst, New Jersey, engaged system-widein the production and distribution of gas, including junior engineersin the operation department, but excluding the secretaries of thesuperintendents of production and dispatching, distribution, andcustomer service, personnel department employees, sales personnel,home economics personnel,officers and managerial employees (includ-ing all classifications on Employer's Exhibit No. 1), clerical employees,guards, supervisors as defined in the Act, and all other employees.[Text of Direction of Elections omitted from publication in thisvolume.]